In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                                NO. 09-22-00005-CV
                               ________________

                   IN THE INTEREST OF J.B.C. AKA J.B.S.

________________________________________________________________________

                 On Appeal from the County Court at Law No. 3
                         Montgomery County, Texas
                       Trial Cause No. 18-10-13598-CV
________________________________________________________________________

                           MEMORANDUM OPINION

      Mother appeals from an order terminating her parental rights to her three-year-

old child, Jordan.1 The trial court found, by clear and convincing evidence, that

statutory grounds exist for terminating Mother’s parental rights and that terminating

her parental rights would be in the child’s best interest. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E), (2). In three appellate issues, Mother challenges the




      1
         To protect the identity of the minor, we use pseudonym Jordan for the child
J.B.S., and for his mother. See Tex. R. App. P. 9.8(b)(2). Father signed an Affidavit
voluntarily relinquishing his parental rights to Jordan, and for that reason he is not a
party to this appeal.
                                           1
sufficiency of the evidence supporting the trial court’s conclusion to terminate her

parental rights to Jordan under subsections D and E and its finding that terminating

Mother’s rights was in Jordan’s best interest. We affirm.

                                   Background

      The Department of Family and Protective Services (the Department)

intervened in a pending Suit Affecting Parent-Child Relationship after receiving

multiple complaints regarding Mother’s and Father’s neglectful supervision of

Jordan. Jordan was in their possession. According to the Affidavit in Support of

Removal filed by the Department with its petition, beginning in 2019, there were

complaints of domestic violence between Mother and Father, which occurred in

Jordan’s presence. According to the Department’s petition, Mother also alleged that

Father had sexually assaulted her daughter in the presence of Jordan. As early as

July 2019, the Department’s investigation revealed concerns about Mother’s mental

health and her possible misuse of prescription medications, including Ambien, given

the responsibility she had in caring for Jordan. In September 2020, the Department

received a report that Mother and Father were involved in a possible incident that

involved domestic violence. When an investigator for the Department went to

Mother’s and Father’s home, she found Mother had a black eye and bruises on her

arm. Jordan was present when the altercation occurred. When investigators followed

up later that month at the parent’s home , Mother failed to answer the door or her

                                         2
phone. However, Mother opened the door when the police arrived. But at that point,

Mother appeared to be under the influence, used the frame of the door for support,

and clenched her teeth while talking with the investigators. That same month,

Mother dropped off an older child that is not the subject of this proceeding at school

before 6:00 a.m. and left the child at school even though no adults were there to

supervise her. While unsupervised, the older child, who was eight, left the school’s

property and was later discovered by one of the school’s bus drivers at a nearby

apartment complex outside and in the pouring rain. The Department affidavit of

removal also refers to an incident where the Department was called and the

investigator reported overhearing Mother and Grandmother having a verbal

altercation in which Mother accused Grandmother over throwing bleach onto her.

The investigator who signed the affidavit also reported hearing Mother threatening

to harm herself during the verbal altercation Mother had with the Grandmother.

        The trial court granted the Department’s petition, allowing the Department to

take Jordan into custody and to place her in foster care during the pendency of the

suit.

Courtoni Allen’s Testimony

        At trial, Courtoni Allen testified that she is a conservatorship caseworker for

the Department of Family and Protective Services (the Department), currently

assigned to this case. Mother has two children, Jordan, who was age three at time of

                                           3
trial, and a daughter, who is eight. According to Allen, Mother’s children were

removed for several reasons, including that Mother dropped her eight-year old child

off at school before school personnel were there, Jordan fell in a swimming pool

when he was at Father’s home, and Mother and Father allowed incidents of domestic

violence to occur when their children were present. Mother was given a family

service plan that required her to take parenting classes, obtain psychological

evaluations, participate in random drug testing, and attend domestic violence classes,

along with several other requirements. A copy of the family service plan was

admitted into evidence. Allen stated that generally Mother completed the classes,

but she did not testify whether Mother had complied with the recommendations

Mother was given in those classes. Allen observed visitations between Mother and

Jordan, and she stated she had concern that Mother was under the influence during

at least two of these visits. Specifically, in one of the visits, Allen described Mother’s

behavior as “spacey” and her physical activity as “slow.” Allen also noted,

“[Mother’s] questions were repetitive even after being asked to not bring up certain

subjects. She would repeat the same question over to her children.” Allen explained

that Mother’s visitations with her children were eventually terminated for several

reasons, which included asking the children questions that were not age appropriate,

discussing her daughter’s sexual abuse, where her daughter was placed after

removal, and telling her daughter that her biological father was not her father.

                                            4
According to Allen, she could not recall whether Mother asked Jordan inappropriate

questions. According to Allen, the demeanor Mother presented when she testified in

the trial was “a little bit different[]” than the behavior she’d witnessed when Mother

exercised her rights of visitation. Allen explained that in her experience, Mother

appeared “shaky” and not “like herself when we talk.” Allen also expressed that she

has an ongoing concern that Mother is continuing to abuse prescription drugs. When

asked about Mother’s living arrangements, Allen testified that Mother lives in a

“big” house, yet Mother has provided the Department with no proof of her income.2

      Allen also addressed Jordan’s placement, her concerns of Jordan’s safety if

returned to Mother’s care, and the Department’s future plans. According to Allen,

Jordan was in foster placement at time of trial and has been in that placement since

January 2021. She explained that Jordan is undergoing physical therapy. Turning to

her concerns about Jordan if returned to Mother, Allen said:

      My concern is for his physical safety when she’s under the influence of her
      prescription medication. I don’t think that she would be protective. That’s the
      biggest concern is – and as well as arguing and violence and [Jordan] is a
      vulnerable age.

She testified that Jordan is currently in an adoptive placement and it is the

Department’s plan to keep Jordan in that placement. She acknowledged that she has

not personally witnessed Mother being argumentative or violent. Even so, Allen


      2
        The record contains evidence of Mother’s income that was filed by her in
the underlying SAPCR suit, which records are available to the Department.
                                       5
stated that in her opinion, Jordan was placed in a position of emotional or physical

danger when present in a home where violence occurred that involved Mother,

Father, and Grandmother. Allen testified that in her opinion, Mother has mental

health issues that past experience shows prevents her from providing Jordan with a

safe and stable home.

Nancy McCulloch’s Testimony

      Nancy McCulloch is the guardian ad litem the trial court appointed in the case

in November 2020. According to McCulloch, she visited Jordan “[o]nce a month,

sometimes twice a month.” She described Jordan as a happy and active child,

explaining he does not have any special needs and has benefitted from physical

therapy. McCulloch testified she observed one visit between Jordan and Mother.

Based on that visit, McCulloch stated she had no concerns with Mother’s

interactions with Jordan. That said, McCulloch explained that she has spoken to

Mother on occasions other than when she observed Mother and Jordan in the

visitation, and based on what Mother told her in those conversations McCulloch

testified, “[Mother] just made several alarming statements.”3 According to

McCulloch, she has conversations with Mother “every other month or so[,]” and



      3
        McCulloch stated that Mother told her Mother had “diplomatic immunity in
every country and if I felt [Daughter’s Father] was a terrorist, [she] could shoot him
in broad daylight.” She also stated that her daughter will “die in his hands. He will
rape her. I will stalk him. I will have the sheriff on his doorstep.”
                                            6
sometimes these go well, meaning Mother is alert and cooperative. But on other

occasions, McCulloch said, Mother’s voice is slurred and she appears to be under

the influence. McCulloch agreed that Mother “spoke quite often” about domestic

violence between Mother and Father and agreed that the Jordan could have heard or

witnessed these instances of domestic violence. McCulloch expressed her opinion

that if Jordan were to be returned to Mother, she would be concerned for Jordan’s

safety given her concerns about Mother’s mental stability and abuse of prescription

drugs. McCulloch recommended that Jordan’s best interest would be served if a

person unrelated to Mother and Father were to adopt Jordan.

Susan Truscott’s Testimony

      Susan Truscott is the CASA supervisor assigned to this case. She testified she

observed one visit between Mother and Jordan and that based on that visit, she did

not notice anything raising an issue of safety. Yet Truscott also testified that when

she visited Mother while assigned to the case, Mother made statements that the trial

court, as the factfinder, could have relied on as additional support for its finding that

Mother endangered Jordan or left him with someone who endangered his physical

or emotional well-being. According to Truscott, Mother told her in one of her visits

      as I’m walking into the house, she was telling me, “He’s a terrorist.”
      And I was asking who she was referring to and she mentioned [Father].
      And then when we were in the house, both [Mother] and [Grandmother]
      were talking but [Mother] was saying about [Father] being involved in
      an honor killing and that’s why he moves around a lot. She mentioned
      that CPS and the judge are corrupt, and they take money for children in
                                           7
      the system…. She said she didn’t know why [Jordan] was taken into
      care. There was no reason for that. And that [her daughter] skipped out
      on school so, like, left school and that’s why [her daughter] was taken.
      ...
      [Grandmother] added that [Father] was a pedophile and also he moved
      money around illegally …[.] He’s definitely killed people if his DNA
      … if they took his DNA, they’d see that he’d murdered people.

When asked Mother’s plan for Jordan if he was placed back in her custody, Truscott

stated that her impression was that Jordan would live in a big house on Mother’s

property with Grandmother and that Mother would live in a “smaller house[.]”

Truscott stated that when she visited Mother’s home, she observed medication

bottles in the open, that Mother told her that it was her medicine and that she keeps

it “safe in her bag.” Truscott stated she saw prescription medicine on kitchen

shelving, but the medicine was removed after she inspected Mother’s bathroom.

When she asked Mother about the medicine, she claimed it was over the counter

medicine. She also observed loose pills that she told Mother to properly dispose.

Mother’s Testimony

      Mother testified that she has two children, her older daughter and Jordan. She

stated that she is currently engaged. According to Mother, she and Father never

married, explaining they only dated but never lived together. Mother testified that

when she and Father were dating, Father “mentally abused me and he physically

abused me.” During one of Mother’s birthday parties, for instance, Mother said that

Father assaulted her and Jordan. Mother testified she worked as a substitute teacher

                                         8
until her high-risk pregnancy with Jordan forced her to go on bedrest. According to

Mother, she is currently prescribed a muscle relaxer and sleep medication. Mother

stated she was taking two different medications at trial but claimed they had no “side

effects.” Later, Mother admitted she takes a “gummy anxiety medicine,” and stated

the medication affected her ability to think, talk, and verbalize during the trial. She

also accused Father of giving her “something from India[,]…I think that he did that

to knock me out in order to get my children.” Mother admitted she has mental health

problems, explaining she developed anxiety after initiating her relationship with

Father. According to Mother, she has been diagnosed with “post traumatic

syndrome” and “anxiety,” and stated she takes medicine “every single day.” Emails,

which Mother denied sending to the Department, were admitted into evidence in the

trial. The first of these two emails states:

      First of all [name redacted] has said to me and to you me. [Caseworker]
      that she will not under in court order put my son [Jordan] in danger.
      She believes and I know that on multiple times [Jordan] has been
      abused by [Father]. [Father] is NOT [Jordan’s] Father! He knows this!
      I have asked from day one and begged him to get a DNA test. He has
      refused and signed that he was his dad. My son is 100% white in case
      you are blind! Which no one is and certainly not me. It is impossible
      for him to be the dad. I believe that something has happened to my son
      where his life was in danger with [Father]. My son[’]s life has never at
      any time been in danger with me. I have been an excellent mother to
      my Son mr. [Jordan] and please remember to call my son with respect
      as Mr. [Jordan] and please remember to call my son with respect as to
      Mr. (Jacob) after his late uncle…of Five Star Mentals Inc in Houston
      TX and …. the investor of Eagle Lake Tx and …. and owner of multiple
      stores in [S]ulfur [S]prings[,] Tx. My son [Jordan] is loved and very
      safe in my care has always been. As of yesterday I have been informed
                                               9
he has separation anxiety and is rolling rocking and head bagging
because he misses me so very much. My son and I FaceTime every day!
He is a huge mom[’]s boy for a reason. My son was sexually assaulted
by [Father] as was my daughter which CPS has medical documentation
of this and has recorded it! But yet you say [Father] who is not and has
not been in my son[’]s life is able to visit him. No member of the
[Mother’s] family will ever allow him to hurt [Jordan]! Or any child
any more! (sic) The cycle of abuse stops with My SON ! ! ! ! The
entermitten Explocivr Disorder (sic) stops Here! I will not allow my
son to grow up and beat on his wife and children! All because [Father]
does and his dad and grandfather did! My son is going to be normal and
mentally healthy. Because it is what I want for him among other things.
If CPS refuses to protect my babies then a real moral god fearing family
will! We will always put children first and that has been since the
beginning of our family back in 1475! It’s sad that you [caseworker]
know what [Father] has done and are saying as a CPS employee that
you will indager (sic) my son by allowing [Father] to visit. Who raised
you who was your mother. I am so very sorry that she taught you that
abuse is okay. She must of been abused as well. If you have child it
would be best if you put them into a safe place until Brandy Powell can
explain to you that it is not okay for you to sexually abuse or in anyway
abuse your children. A child should be with there (sic) mother. All
doctors know this! The best interest of my son is for me to stand on my
beliefs! Which I will. As a American I do I issues with a terrist (sic)
being in my country he needs to go home. He has done to much harm
to my country. Please I’m begging as a mother and someone who puts
children fist please think about what harm this man has done to the
elderly to children and to my family and country! How can you at CPS
call yourself Americans how can you say you care about children but
send a child to his abuser. I have [Father] on recordings abusing me and
my child I have video and photos. I have proof but so far [Father] walks
free. This is going to end up looking very bad for Texas and it makes
me know that the end really is here and yes hells gates will over flow.
I and my children know where we stand on the right side! [Caseworker]
you are standing on the wrong side please stand for your country for
children and for women. Have you ever felt the pain of being beaten by
a man so bad that you can barely move or have the emotional baggage
that comes along with being permanently damaged by a man or being
raped by a man or threaten constantly. I have ! I have had my lip busted
so many times that there is a knot of dead tissue in it. My nose is not
                                   10
      ever going to look right I have had to many black eyes to count. My
      children have been sexually abused by [Father] and mentally and
      physically. How can you say he can visit. I will say this I will kill I will
      die I will fight I will stand for my kids. I have done everything for vomit
      on me all nighters (sic) spit up breast feeding changing diapers therapy
      doctor[’]s appointments ARD meetings speech everything for the
      welfare of my kids. One man destroyed my life. Now I am being abused
      and my children are by CPS. So I’m being raped and my children are
      all over again. Thanks [caseworker] for being the typical man. You and
      [Father] should have some beers go rape some kids and beat up on
      woman and burn the American flag and brag about it. Why don’t all
      men just admit to being over grown monkeys and live in Africa where
      y’all belong. Leave my kids alone [Father] I will kill for them. And by
      the way I’m still waiting on bombs to go off you promised to blow up
      and destroy my country we are waiting said you have so much hatred
      for America and you said we would be bombed by your group. I’m
      waiting for India to attack so is the United States Navy! Please I’m
      begging act on what you so strongly believe act for your country so I
      can act on what I believe! This will end in a body count as everyone
      knows it will. [name redacted] will do what she has to to raise my kids
      after me and many terrist (sic) are dead! After [Father] kills me maybe
      Montgomery County will take abuse more seriously that they do know.
      Why should women have to die to get a point across? Why does it
      always end in blood shed? Why does he walk free? My daughter wants
      to know why he is not in prison? She has asked why the police have not
      arrested him many times? I tell her the truth men stick together as
      tapestry child abusers and women beaters they always will! Which is
      why I know my baby girl will always see men as they truly are. She
      knows men are evil!

At first, Mother denied sending the emails, suggesting that Father had hacked

into her computer. But then Mother testified she sent the emails after charging

Father with assault and while her “emotions were running high[.]” 4



      4
       Mother sent two emails to the Department, and both were admitted at trial.
The second email contained similar allegations and statements.
                                        11
      During the trial, Mother described the incident she believed led to the

Department’s intervention and decision to remove Jordan from her home.

      [The Department’s Attorney]: Why do you believe CPS has become
      involved in this case?

      [Mother]: They [be]came involved in this case because my mom had
      an emergency. She had a procedure and I never seen my momma that
      sick and I had to take my daughter to school a little bit early and I put a
      note in her backpack and told her to go where the speech -- there’s a
      couch and I told her to go and be with the employee.

      [The Department’s Attorney]: You dropped her off at school before
      school started, right?

      [Mother]: Yes, ma’am. And I've never done that.

      [The Department’s Attorney]: And it was around 6 a.m.?

      [Mother]: No.

      [The Department’s Attorney]; What time?

      [Mother]: It was more like 6:40.
      [The Department’s Attorney]: And was it dark?

      [Mother]: It was a little bit dark.

      [The Department’s Attorney]: Was anyone at the school?

      [Mother]: Yes.

      [The Department’s Attorney]: And was it raining?

      [Mother]: Well, that's why I told her she had to go in.

Mother elaborated that Grandmother was scheduled for a medical procedure

that morning and Grandmother was very ill from what the doctors “made her
                                            12
take.” When Mother dropped her older child off at the school, she said “a

janitor” was at the school. Mother later found out that older child left the

school’s property and wandered off.

      Mother also described a physical altercation between her and

Grandmother that resulted in her eight-year-old daughter calling a friend.

Mother’s friend then filed a report with the Department.

      There -- this is hard to explain but my mom has a phobia to storms and
      there was a hurricane coming in and for like three days, she washes the
      toilets. She fills up the bathtub. It was not to hit us but she handed me
      the -- it was toilet Lysol and I didn't know what it had in it ’cause I’m
      allergic and, you know, it popped off. It was just an accident. It popped
      off, but I freaked out because I didn’t know what it had in it. It’s blue.
      But she does have -- I mean, she’s always been like that with storms.
      She had a bad incident as a child.

Mother described her behavior as “very dramatic.” While the report resulted in the

Department doing a “welfare check” at the home, Mother testified that when the

Department checked the home “[w]e were fine.”

      Mother agreed that because she has medical issues, Grandmother lives with

her and that she has lived in the home with Grandmother for twenty years.

According to Mother, the home is three bedrooms, two and a half baths, and has

approximately 3500 square feet of space. Mother testified the home is on 20 acres

and is worth “over $2 million.” Grandmother lives in a house that Mother described

as “tiny” and on the same 20-acre tract. Mother testified that upon marrying her

current fiancé, she plans to move to another town in Montgomery County. According
                                         13
to Mother, she is “considered an adult child,” receives $1000 a month, benefits form

Medicaid, and approximately $1000 a month from an estate.

      When asked about her service plan, Mother stated that she has completed “all

my services[]” under her service plan. This includes parenting classes and “extensive

therapy” with at least three different counselors.

      Mother testified she is asking for “custody of my son and sole

conservatorship.” Mother believes that Jordan wants to come and live with her and

describes herself as “protective” of Jordan. According to Mother, she has a strong

support system, which includes her fiancé, her mother, and her friends. Mother plans

to make arrangements where Jordan can obtain physical and speech therapy. Mother

conceded she was unaware Jordan needed physical therapy but it was something

Jordan’s foster parent had arranged, and she indicated that “as far as [she’s]

concerned, he’s fine.” Mother concluded by stating she feels she is capable of raising

Jordon on her own and that her “nickname[] [is] supermom.”

Grandmother’s Testimony

      Grandmother testified that Mother is her daughter. Grandmother agreed that

Mother has some mental health issues. Grandmother also testified that Mother “was

beat extremely bad[,]” on several different dates by Father. According to

Grandmother, Father on occasion has also assaulted her, an assault that occurred in

Jordan’s presence. Grandmother testified that Jordan was present when Father

                                          14
assaulted Mother too. According to Grandmother, Mother suffered a brain injury

when she was assaulted by Father. After that assault, Grandmother explained,

Mother was hospitalized and her behavior changed. According to Grandmother:

      [Mother] used to be so levelheaded. I mean, levelheaded and she would
      calm me down if I got upset. But since that happened and her anxiety
      -- you know, it’s not good.

Grandmother testified that after Mother pressed charges against Father, Father was

prevented from going “near us or the children or anything.” Mother also had the

entire family go to a psychiatrist after the abuse. Grandmother stated that beginning

in April 2019, Father called the Department on them constantly.

      When asked why Mother appeared in court to have problems talking and

walking, Grandmother stated that Mother has anxiety and gets nervous.

Grandmother stated that on the day Mother dropped her daughter off early at school

unsupervised, Grandmother was scheduled for a planned procedure, had an allergic

reaction to medicine, and got sick. Grandmother described Mother as an “excellent”

mother, and expressed her opinion that Jordon should not be removed from Mother’s

home. Grandmother said:

      Maybe I see it from my view. Everybody says -- everybody -- that these
      children are the most lovable children they’ve ever met in their life; and
      in order to be the most lovable children, I sugar them to death and
      [Mother] does, too. They have more love than any children I’ve ever
      seen in my life and that shows because they are so lovable. And, yes,
      [Mother] has some problems but she’s working on it and that doesn’t
      mean that the children should hurt and be hurt for the rest of their life.
      ….We are good people.
                                         15
Grandmother disagreed that she lived in a tiny house, explaining the house she lives

in is “a 3200 square foot brick home next door with a four-car garage.” Grandmother

explained she never told the Department about the home she lived in because the

Department “didn’t ask.”

Robert Ward’s Testimony

      Robert Ward testified on behalf of Mother and stated that he is an assistant

pastor, has known Mother for ten years, and is Mother’s fiancé. Ward testified that

he and Mother were planning to live in his home in Splendora after getting married.

He acknowledged that Mother has mental health issues, but he believes she is a good

mother. He has not seen Mother with Jordan or her eight-year-old daughter, but

testified he knew Mother works as an assistant Sunday school teacher and that he

trusts her to watch his six grandchildren.

Terri Adams’ Testimony

      Terri Adams testified that she has known Mother since she was a toddler. She

stated that Mother suffers from anxiety and displays that anxiety by being “[r]eal

nervous, edgy.” She stated that she has never seen Mother take Ambien, drink

alcohol, or use narcotics. She described Mother as a good mother protective of her

children, and the children as always cared for.




                                         16
Deborah Hilton’s Testimony

      Deborah Hilton testified she has known Mother for a few years through their

church. She stated that she has witnessed Mother interacting with her children before

they were removed by the Department. She described Mother as a “fantastic”

mother. She stated that the children were well fed and well-mannered. Hilton

described Mother as protective of her children.

                                Standard of Review

      In a case terminating the relationship between a parent and a child, the

Department must prove that at least one of the statutory grounds for terminating the

relationship exists and prove that terminating the relationship is in the child’s best

interest. Tex. Fam. Code Ann. § 161.001(b)(1)(A)-(U), (2). Both the evidence

presented to establish the grounds for termination and the best-interest finding must

be proven by clear and convincing evidence. Id. § 161.001(b); In re J.L., 163 S.W.3d

79, 84 (Tex. 2005). Clear and convincing evidence is the “measure or degree of proof

that will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007.

      When, as here, the parent appeals complaining that there is not enough

evidence to support the trial court’s conduct endangerment or its condition

endangerment findings, we review the evidence admitted during the trial and

determine whether it allowed the trial court, acting as a reasonable factfinder, to form

                                          17
a firm belief or conviction the parent endangered the child. In re N.G., 577 S.W.3d

230, 237 (Tex. 2019) (holding that in an appeal, the reviewing court must review the

parent’s issues that complain about the conduct endangerment and condition

endangerment findings based on the parent’s right to due process). In our review, we

examine “the evidence in the light most favorable to the [trial court’s] finding to

determine whether [the court, acting reasonably,] could have formed a firm belief or

conviction that its finding was true.” In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).

In deciding whether the evidence supports the findings challenged in an appeal, we

consider whether the inferences the trial court drew from the evidence are

“reasonable and logical[.]” In re E.N.C., 384 S.W.3d 796, 804 (Tex. 2012). And

since the trial court, acting as a factfinder, may reasonably infer facts from proof of

other facts if those inferences are also reasonable, we must assume “the factfinder

resolved disputed facts in favor of its finding” for any findings it could reasonably

infer from the facts proven in the trial. In re J.F.C., 96 S.W.3d at 266.

      Because we assume the trial court made all findings required that match its

verdict, we “disregard all evidence that a reasonable factfinder could have

disbelieved or found to have been incredible.” Id. Even though we disregard the

evidence that a trial court could reasonably disbelieve, we do not disregard it when

examining the record to see if it is sufficient to support the findings the trial court

made when terminating a parent’s rights. Id. Instead, when conducting a legal-

                                          18
sufficiency review, we examine all the evidence and determine whether the record

shows a reasonable factfinder could have terminated the parent’s relationship with

her child after considering the evidence that favors the trial court’s findings and the

evidence the factfinder could not have reasonably disregarded or ignored even

though that evidence might have favored another ruling. Id.

      Mother also argues the evidence is factually insufficient to support the trial

court’s judgment. In conducting a factual sufficiency review, we determine whether

the evidence admitted at trial allowed a reasonable factfinder to form a firm belief

or conviction that the facts the Department needed to prove to prevail are true. Id. In

our review, we credit all evidence favoring the Department on the claims on which

it prevailed at trial if the evidence that supports that claim is clear and convincing.

Id. But we also consider any evidence admitted during the trial that is contrary to the

factfinder’s verdict to decide whether the factfinder, in the face of the conflicting

evidence, could have resolved the dispute in the Department’s favor. Id. If the

factfinder could not have formed a firm belief or conviction that the Department’s

claims were true in light of all the evidence admitted in the trial, we will find the

evidence insufficient to support the verdict, declare the verdict unsupported by clear

and convincing evidence, and order a new trial. Id.

      Besides challenging the predicate findings relevant to the subsection D and E

grounds, the grounds the trial court relied on when terminating Mother’s rights,

                                          19
Mother argues the evidence is insufficient to support the trial court’s best-interest

finding. When reviewing a best-interest finding, we measure the evidence against

the various factors listed in the Family Code and those discussed in Holley. Tex.

Fam. Code Ann. § 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex.

1976). If the evidence conflicts on the question about whether terminating the

parent-child relationship is in the child’s best interest, the factfinder may reasonably

choose between the alternatives, and it may do so by weighing some evidence more

heavily than it weighs other evidence in deciding what outcome will best serve the

child’s interests. See In re A.P., 184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no

pet.). Still, evidence relevant to predicate findings is often also relevant to the

factfinder’s best-interest finding, if the evidence on the predicate finding is clear and

convincing. Tex. Fam. Code Ann. § 161.001(b)(1), (2).

          Issues One and Two - Sufficiency of the Evidence – The Condition
             Endangerment and Conduct Endangerment Findings

      In issues one and two, Mother argues the evidence is legally and factually

insufficient to support the trial court’s findings of condition endangerment and

conduct endangerment, the predicate grounds for terminating a parent-child

relationship under subsections 161.001(b)(1)(D) and (E). Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E). While similar, the subsections are not identical. Under

subsection D, the Department had to prove, by clear and convincing evidence, that

Mother knowingly placed or allowed Jordan to remain in conditions or surroundings
                                           20
that endangered his physical or emotional well-being. Id. § 161.001(b)(1)(D). Under

subsection E, the Department needed to prove, by clear and convincing evidence,

that Mother knowingly placed Jordan with a person or allowed him to remain in a

condition with a person who engaged in conduct that endangered Jordan’s well-

being. Id. § 161.001(b)(1)(E). Under either subsection D or E, the term endanger

means “expose to loss or injury; to jeopardize.” In re J.F.-G., 627 S.W.3d 304, 313

(Tex. 2021) (quoting “endanger,” WEBSTER'S NEW TWENTIETH CENTURY

DICTIONARY OF THE ENGLISH LANGUAGE 599 (1976)). Generally, a parent’s

conduct that subjects a child to a life of uncertainty and instability endangers a

child’s physical and emotional well-being. See In re J.O.A., 283 S.W.3d 336, 345

n.4 (Tex. 2009) (citing In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth

2004, pet. denied)).

      Often, evidence used to establish violations of subsections D and E overlaps.

Subsection D does not require evidence that a parent engaged in conduct multiple

times, and evidence that a parent engaged in either acts or omissions that endangered

a child, even a single act or omission may suffice. In re L.E.S., 471 S.W.3d 915, 925

(Tex. App.—Texarkana 2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex.

App.—Texarkana 2003, pet. denied)). Allegations involving subsection D violations

require that courts examine the period before the Department removed the child from

the home to evaluate the parent that placed or allowed the child to remain in a

                                         21
condition that endangered the child’s physical or emotional well-being. Id. (citing In

re L.C., 145 S.W.3d 790, 795 (Tex. App.—Texarkana 2004, no pet.)). In contrast,

allegations involving subsection E violations, may be “based on conduct both before

and after removal.” In re A.L.H., 515 S.W.3d 60, 93 (Tex. App.—Houston [14th

Dist.] 2017, pet. denied) (citing In re S.R., 452 S.W.3d 351, 360 (Tex. App.—

Houston [14th Dist.] 2014, pet. denied)).

      In cases involving claims to terminate a parent’s rights to a child, domestic

violence may be considered by the finder of fact as evidence that a parent has

engaged in conduct or created a condition that endangers a child. See In re K.P., No.

09-13-00404-CV, 2014 WL 4105067 at *14, (Tex. App.—Beaumont Aug. 21, 2014,

no pet.) (mem. op.); In re C.J.O., 325 S.W.3d 261, 265 (Tex. App.—Eastland 2010,

pet. denied). “‘[A]busive or violent conduct by a parent or other resident of a child’s

home may produce an environment that endangers the physical or emotional well-

being of a child.’” In re Z.L.M., No. 09-14-00457-CV, 2015 WL 474400, at *3 (Tex.

App.—Beaumont Feb. 5, 2015, no pet.) (mem. op) (quoting In re J.T.G., 121 S.W.3d

117, 125 (Tex. App.—Fort Worth 2003, no pet.)).

      Here, the evidence elicited in the trial allowed the trial court, acting

reasonably, to form a firm conviction or belief that Mother misused prescription

drugs, was at times violent, had mental health issues, and demonstrated generally

poor judgment and impulse control in relation to her Jordan.

                                          22
Prescription Drug Use

      Mother admitted to daily prescription drug use, appeared under the influence

during visitations and at trial, and photographs were admitted at trial showing

prescription drug bottles in plain view in her kitchen. Mother testified to having

taken two prescription medications at trial, as well as some over-the-counter gummy

medications for anxiety, medications that affected her ability to think and speak. 5 In

previous interviews, Mother also admitted to having a prescription for Ambien. Her

daughter told school personnel that Mother “gets drunk and falls down a lot,” and

often takes more than one whole Ambien pill. The evidence in the trial allowed the

trial court to infer that Mother was abusing prescription drugs while around Jordan

in her home, and that she frequently appeared to have slurred speech when visiting

Jordan. The Caseworker and CASA both testified that Mother appeared to be under

the influence at trial, as her demeanor was different than at previous interactions

with Mother. See In re R.W., 129 S.W.3d at 739 (“As a general rule, conduct that

subjects a child to a life of uncertainty and instability endangers the physical and

emotional well-being of a child. Drug use and its effect on a parent’s life and his

ability to parent may establish an endangering course of conduct.”); In re G.L.K, No.

09-14-00283-CV, 2014 WL 6984414, at *6-7 (Tex. App.—Beaumont Dec. 11,



      5
       In a Motion for New Trial hearing after the judgment of the trial court,
Mother admitted to taking a drug, Klonopin, at the time of trial.
                                       23
2014, no pet.) (mem. op.) (Determining a trial court could “reasonably conclude”

that the parent’s drug abuse, of some of which the child was aware, along with

mental conduct, endangered their children); In re T.D.L., No. 2-05-250-CV, 2006

WL 302126, *6 (Tex. App.—Fort Worth Feb. 9, 2006, no pet.) (mem. op.)

(analyzing a parent’s prescription drug use in relation to establishing an endangering

course of conduct).

Domestic Violence

      The evidence before the trial court, as the finder of fact, allowed it to infer that

Jordan was exposed to incidents of domestic violence that occurred his presence in

the home. See In re L.E.S., 471 S.W.3d at 925 (citations omitted) (“[A]busive or

violent conduct by a parent or other resident of a child’s home can produce an

environment that endangers the physical or emotional well-being of a child”); In re

L.W., No. 01-18-01025-CV, 2019 WL 1523124, at *13 (Tex. App.—Houston [1st

Dist.] Apr. 9, 2019, pet. denied) (mem. op.) (“the fact that the children witness

violence directed at another member of the household supports a finding of

endangerment”). According to Mother, Jordan was assaulted by Father in one of

these incidents and there were several others, which we already have already

described, that Mother conceded in the trial occurred in Jordan’s presence.




                                           24
Mental Health

      The trial court also heard testimony that Mother suffered from mental health

issues, which required prescription medicine to control. Mother and Grandmother

both testified that Mother continues to suffer from these mental health issues.

Grandmother attributed Mother’s problems to being a victim of domestic violence,

an incident that required Mother’s hospitalization where she was diagnosed with

brain damage and has then noticed changes in Mother’s personality. Additionally,

the record contains emails that Mother sent to the Department. These emails,

admitted into evidence during trial, contain rambling and sometimes incoherent

claims alleging the Department was abusing Mother’s children, and that the

caseworker and Father were terrorists. Mother admitted she sent these emails but

excused her behavior by explaining her “emotions were running high[.]” See In re

J.P.-L., 592 S.W.3d 559, 583 n.26 (Tex. App.—Fort Worth 2019, pet. denied) (“A

parent’s mental health is frequently considered in reviewing the sufficiency of the

evidence under endangerment grounds.”); Jordan v. Dossey, 325 S.W.3d 700, 726

(Tex. App.—Houston [1st Dist.] 2010, pet. denied) (determining a fact finder could

find Mother would “physically and emotionally endanger” her child because “any

evidence of improvement was short lived and outweighed by the extent of her mental

history over the course of most of her life…her minimization of her present mental

condition, and her present failure to strictly comply with her medication and

                                        25
therapy”); In re H.H., No. 10-21-00040-CV, 2021 WL 2252707, at *2 (Tex. App.—

Waco May 27, 2021, pet. denied) (mem. op.) (“A parent’s mental instability may

contribute to a finding that the parent engaged in a course of conduct that endangered

a child’s physical or emotional well-being.”); In re R.W., 129 S.W.3d at 741 (a

factfinder is “not required to ignore a long history of dependency and destructive

behavior merely because it allegedly abated before trial”).

Poor Judgment and Impulsiveness

      Finally, evidence at trial demonstrated that Mother exhibited poor judgment

and impulsiveness with her older child, evidence the trial court was entitled to

consider in deciding whether Mother’s lack of parenting skills and lack of judgment

created a condition that endangered Jordan as well. First, the Department caseworker

testified Mother left her eight-year-old daughter alone, in the dark, early one

morning at the child’s school before the school personnel arrived. Even though

Mother’s conduct did not directly involve Jordan, Mother’s poor judgment and

endangerment to any of her children is relevant to a trial court’s consideration in

deciding whether a parent created a condition that endangered a child. And although

when Mother’s behavior when visiting with Jordan was generally satisfactory, she

displayed inappropriate behavior and judgment that ultimately led to the visits being

suspended. See Tex. Dept. of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987) (“Danger” may be inferred from parental misconduct, and “it is not necessary

                                         26
that the conduct be directed at the child or that the child actually suffers injury”); In

re L.W., No. 01-18-01025-CV, 2019 WL 1523124, at *10 (Tex. App.—Houston [1st

Dist.] Apr. 9, 2019, pet. denied) (mem. op.) (“The specific danger to the children’s

well-being may be inferred from parental misconduct standing alone, even if the

conduct is not directed at the children and they suffer no actual injury.”); In re

L.M.N., No. 01-18-00413-CV, 2018 WL 5831672, at *18 (Tex. App.—Houston [1st

Dist.] Nov. 8, 2018, pet. denied) (mem. op.) (“And a parent’s endangering conduct

toward one child may be considered to determine whether the parent engaged in

behavior that endangered other children in the home.”); In re M.N.M., No. 11-11-

00232-CV, 2012 WL 2370680, at *9 (Tex. App.—Eastland June 21, 2012, no pet.)

(mem. op.) (A factfinder could determine that the parents endangered their children

by exhibiting “poor judgment regarding the care and safety of the children, thereby

creating dangers to their health and well-being”).

      From the record evidence as a whole, we conclude the trial court could have

formed a firm belief or conviction that terminating Mother’s parental rights to Jordan

was proper under subsections D and E. See In re J.F.C., 96 S.W.3d at 264-65. As

the sole factfinder, the trial court could reasonably find that Mother’s prescription

drug use and misuse, ongoing mental health issues, history of domestic violence, and

poor judgment, placed her child in circumstances that exposed the child to an

unreasonable risk of harm to both his emotional and physical health. The trial court

                                           27
also could have formed a firm belief or conviction that Mother, based on her conduct,

continued to ignore the danger that her actions posed to Jordan, disregarding that

danger based on her conduct, even though she was on notice the danger existed. See

In re S.R., 452 S.W.3d at 360 (subsections D and E both use the term endanger,

which means “to expose a child to loss or injury or to jeopardize a child’s emotional

or physical health[ ]”).We overrule Mother’s first two issues.

          Issue Three -Sufficiency of the Evidence - Best Interest Finding

      In her third issue, Mother contends the evidence is legally and factually

insufficient to support the trial court’s best-interest finding. Under the Family Code,

there is a strong presumption that keeping a child with a parent is in the child’s best

interest. Tex. Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112,

116 (Tex. 2006) (noting that a “strong presumption” exists favoring keeping a child

with its parent). Even so, it is also presumed “the prompt and permanent placement

of the child in a safe environment is ... in the child’s best interest.” Tex. Fam. Code

Ann. § 263.307(a). When determining whether terminating the parent-child

relationship is in the child’s best interest, we consider the non-exclusive factors

identified by the Texas Supreme Court in Holley v. Adams.6


      6
         In Holley, the Texas Supreme Court used these factors when reviewing the
best-interest finding:
       • the child’s desires;
       • the child’s emotional and physical needs, now and in the future;
       • the emotional and physical danger to the child, now and in the future;
                                         28
       In a best-interest analysis, courts focus on the best interest of the child, not the

best interest of the parent. Dupree v. Tex. Dep’t of Protective & Regulatory Servs.,

907 S.W.2d 81, 86 (Tex. App.—Dallas 1995, no writ). Often, the evidence that

supports the predicate findings on the D and E grounds may also support the trial

court’s best-interest finding. In re T.R.S., No. 09-18-00482-CV, 2019 WL 2455273,

at *5 (Tex. App.—Beaumont June 13, 2019, no pet.) (mem. op.) (“The same

evidence that supports a trial court’s findings under subsections D, E, … may also

be relevant to the trial court’s best-interest finding.”). And the Department need not

present evidence to support each of the Holley factors, as the lack of evidence on

some factors will not preclude the factfinder from forming a strong conviction that

terminating the parent-child relationship is in a child’s best interest, particularly

when the evidence is undisputed that the parent endangered the child. In re C.H., 89

S.W.3d 17, 27 (Tex. 2002). As the reviewing court, the question we must decide is

whether the record, when considered as a whole, supports the trial court’s best-

interest finding. Id. at 28.



      • the parenting abilities of the parties seeking custody;
      • the programs available to assist the party seeking custody;
      • the plans for the child by the parties seeking custody;
      • the stability of the home or the proposed placement;
      •the parent’s acts or omissions that reveal the existing parent-child
      relationship is improper; and
      • any excuse for the parent’s acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
                                           29
      Turning to the Holley factors, the evidence allowed the trial court to conclude

that Mother did not provide her children with a stable home. The court heard

testimony that Mother had long suffered from mental illness, problems that were

ongoing and unresolved. In addition, the trial court heard testimony that Mother has

been involved in various incidents involving domestic violence that occurred in

Jordan’s presence. And while there was testimony about Mother’s home and that she

lived in the same home for twenty years, the trial court also heard evidence that

Mother was engaged and planned to move to another town with her fiancé after the

marriage. Yet Mother presented the trial court with no evidence to show what that

future home was like or whether it would be one that appropriate for children. The

trial court also heard evidence that Mother displayed poor judgment that involved

her children and impulsive behavior, minimizing her responsibility for her own

actions.

      Finally, the trial court heard testimony showing Mother suffered from

longstanding mental health issues, was abusing prescription drugs, frequently

appeared to be intoxicated or under the influence of drugs at visitations, and

appeared under the influence of drugs during the trial. As the factfinder, the trial

court could reasonably have inferred that Mother was abusing prescription

medications and that her abuse of these medications explained to some extent why




                                        30
she had poor judgment and showed she needed to be in treatment to resolve the

mental health issues she acknowledged she had in the trial.

      The trial court also heard testimony regarding Jordan’s needs. For instance,

there is testimony that show he is doing well in his foster placement, is receiving

physical therapy, and is thriving. There is also evidence that Jordan is in adoptive

placement that is in a safe, stable, and loving home. In contrast, Mother stated that

she believed that Jordan had issues with his teeth and heart, without any evidence to

support her claims. Mother denied that Jordan needed physical therapy. And Mother

failed to present evidence showing what Jordan’s living arrangement would be were

she to leave her home and move to another town to live with her fiancé after she

marries.

      We recognize that a parent’s rights to raise a child “are of constitutional

magnitude,” but a parent’s rights as a parent are not absolute. Id. Mother simply has

no right to put her interests above Jordan’s and sacrifice his physical safety and

emotional well-being to preserve the relationship she desires to have with him.

Nothing at trial shows any change in Mother’s past patterns of conduct, nor does the

evidence provide any reassurance that these patterns would not recur.

      We hold the trial court did not abuse its discretion by preferring an outcome

that placed Jordan in a stable, safe, and permanent placement over the outcome

Mother preferred. Deferring, as we must, to the trial court’s role as the sole arbiter

                                         31
of the facts, we hold the trial court could reasonably have formed a strong conviction

that terminating the parent-child relationship is in the child’s best interest. To prove

what outcome is in a child’s best interest, the Department need not produce evidence

in the trial on each factor used to decide whether terminating the parent-child

relationship is in the child’s best interest. See id. at 27 (“But we have never held that

these considerations are exhaustive, or that all such considerations must be proved

as a condition precedent to parental termination.”). We conclude the record contains

legally and factually sufficient evidence to support the trial court’s finding that

terminating Mother’s rights is in Jordan’s best interest. See Tex. Fam. Code Ann. §§

161.001(b)(2), 263.307(a); see also J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d

at 371-72. Because Mother’s third issue lacks merit, it is overruled.

                                      Conclusion

       Having overruled all of Mother’s issues on appeal, we affirm the judgment of

the trial court.

       AFFIRMED.


                                                ________________________________
                                                        CHARLES KREGER
                                                              Justice

Submitted on April 18, 2022
Opinion Delivered July 5, 2022

Before Golemon, C.J., Kreger and Horton, JJ.

                                           32